Case 1:20-cv-03553-TNM Document 18 Filed 03/29/21 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
District of Columbia

 

 

To:

Date:

Jane Doe )
Plaintiff )
V. ) Case No. 1:20-CV-03553-TNM
John Smith )
Defendant )
APPEARANCE OF COUNSEL

The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

John Smith, in claims not encompassed by certification filed pursuant to 28 U.S.C. § 2679(d)

03/29/2021. Be pail

Attorney’s signature

Desiree Wilson, # FL 0061

Printed name and bar number

Desiree Wilson, Esq.
1030 SE 9th Ave # 152412
Cape Coral, FL 33990

 

Address

dwilson@federalattorneyflorida.com
E-mail address

(239) 286-2905

Telephone number

 

FAX number
